 



EXHIBIT 10.35

CIENA CORPORATION

NONQUALIFIED

MANAGEMENT DEFERRED COMPENSATION PLAN

EFFECTIVE AS OF JANUARY 1, 1998
TABLE OF CONTENTS

          ARTICLES   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1. DEFINITIONS
    3  
1.01 Base Salary
    3  
1.02 Beneficiary
    3  
1.03 Board
    3  
1.04 Bonus
    3  
1.05 Committee
    3  
1.06 Company
    3  
1.07 Company Discretionary Contributions
    3  
1.08 Deferral Account
    3  
1.09 Deferrals
    3  
1.10 Deferral Election Form
    3  
1.11 Effective Date
    4  
1.12 Fiscal Year
    4  
1.13 Forfeiture
    4  
1.14 Involuntary Termination of Employment
    4  
1.15 Participant
    4  
1.16 Plan
    4  
1.17 Plan Year
    4  
1.18 Quarter
    4  
1.19 Rabbi Trust
    4  
1.20 Trustee
    4  
1.21 Valuation Date
    4  
1.22 Vested
    4  
1.23 Voluntary Termination of Employment
    4  
2. ELIGIBILITY AND PARTICIPATION
    4  
2.01 Eligible Persons
    4  
2.02 Participation
    4  
2.03 Date of Entry
    4  
2.04 Application for Participation
    4  
2.05 Limitation on Participants
    5  
2.06 Removal from Participation
    5  
3. PARTICIPANT DEFERRALS & COMPANY CONTRIBUTIONS
    5  
3.01 Participant Deferrals
    5  
3.02 Company Contributions
    6  
4. INVESTMENT OF DEFERRAL ACCOUNT
    6  
4.01 Participant Election
    6  
4.02 Change of Investment Election
    6  

1



--------------------------------------------------------------------------------



 

          ARTICLES   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

4.03 Investment Options
    6  
5. VESTING AND FORFEITURE OF BENEFITS
    6  
5.01 Participant Deferral
    6  
5.02 Company Contributions
    6  
6. DEFERRAL ACCOUNTS
    6  
6.01 Deferral Accounts
    6  
6.02 Quarterly Reports
    7  
6.03 Title to Assets
    7  
6.04 Unfunded Arrangement
    7  
6.05 Notice of Insolvency
    7  
6.06 Return or Diversion of Assets
    7  
6.07 Annual Expenses
    7  
7. BENEFIT DISTRIBUTIONS
    8  
7.01 In General
    8  
7.02 Commencement of Benefits
    8  
7.03 Involuntary Termination of Employment
    8  
7.04 Scheduled In-Service Withdrawals
    8  
7.05 Nonscheduled In-Service Withdrawals
    8  
7.06 Hardship Distributions — Withdrawal of Deferrals
    9  
7.07 Death Benefits
    9  
7.08 Tax Liability
    9  
8. ADMINISTRATION
    9  
8.01 Responsibilities and Powers of Committee
    9  
8.02 Interpretation of Plan
    10  
9. APPLICATION FOR BENEFITS AND CLAIMS PROCEDURE
    10  
9.01 Notice of Denial of Benefit
    10  
9.02 Appeals Procedure
    10  
10. GENERAL PROVISIONS
    10  
10.01 No Alienation or Assignment of Benefits
    10  
10.02 No Contract of Employment
    10  
10.03 Other Retirement Plans
    10  
10.04 Heirs, Assigns and Successors
    10  
10.05 Amendment or Termination
    10  
10.06 Severability of Provisions
    11  
10.07 Controlling Law
    11  
10.08 Grammatical Construction
    11  
10.09 Unauthorized Representations
    11  
10.10 Designation of Death Benefit Beneficiary
    11  
10.11 Effect of Change of Control
    11  

2



--------------------------------------------------------------------------------



 



NONQUALIFIED

MANAGEMENT DEFERRED COMPENSATION PLAN

OF

CIENA CORPORATION

EFFECTIVE: JANUARY 1, 1998

          WHEREAS, CIENA Corporation (“CIENA”) has decided to establish a
deferred compensation plan for a select group of its key management and highly
compensated employees;

          WHEREAS, the purpose of this Plan is to provide eligible executives
with a tax-deferred savings program through their voluntary deferrals of Base
Salary and Bonus and the allocation of Company Discretionary Contributions.

          NOW, THEREFORE, the Nonqualified Management Deferred Compensation Plan
of CIENA Corporation is hereby adopted in accordance with the following terms
and conditions:

ARTICLE 1 — Definitions

          Unless the context or subject matter otherwise requires, the following
definitions shall govern the Plan:



    Section 1.01 Base Salary — the salary established by the Company which is to
be earned by a Participant during a calendar year.       Section 1.02
Beneficiary — a person (other than a Participant) who is entitled to receive
benefits under the Plan because of his designation for such benefits by a
Participant under the provisions of this Plan.       Section 1.03 Board — the
Board of Directors of CIENA Corporation.       Section 1.04 Bonus — incentive
compensation provided to a Participant by the Company each Quarter.      
Section 1.05 Committee — the Management Committee appointed by the Board to
administer the Plan.       Section 1.06 Company — CIENA Corporation and its
successors.       Section 1.07 Company Discretionary Contributions — the
contributions made by the Company to the Rabbi Trust pursuant to the provisions
of Section 3.02 of the Plan.       Section 1.08 Deferral Account — the separate
account established for each Participant pursuant to the provisions of Article 6
of the Plan, which is credited with Company Discretionary Contributions and
Deferrals made on the Participant’s behalf. To the extent necessary to reflect
different vesting schedules and/or distribution dates, a Participant’s Deferral
Account can include multiple sub-accounts.       Section 1.09 Deferrals — the
portion of a Participant’s Base Salary and Bonus which is deferred and
contributed to the Rabbi Trust by the Company on behalf of a Participant
pursuant to the provisions of Article 3 of the Plan.       Section 1.10 Deferral
Election Form — the form designated by the Company for use by

3



--------------------------------------------------------------------------------



 





    Participants to contribute Deferrals to the Plan, designate the investment
of the Deferral Account, and select the timing and form of the distribution
subject to Sections 3.01, 7.01 and 7.02. The execution and filing of this Form
with the Committee is subject to Board approval. The Form may be changed at any
time by the Board.       Section 1.11 Effective Date — January 1, 1998.      
Section 1.12 Fiscal Year — November 1 – October 31.       Section 1.13
Forfeiture — that portion of a Participant’s Deferral Account which is not
Vested.       Section 1.14 Involuntary Termination of Employment — events which
result in a separation from service with the Company and which are generally not
initiated by a Participant, including but not limited to a layoff, disability,
or discharge by the Company for any reason.       Section 1.15 Participant — an
employee of the Company who has been designated by the Committee for
participation in the Plan.       Section 1.16 Plan— this Nonqualified Management
Deferred Compensation Plan and any modification, amendment, extension or renewal
thereof.       Section 1.17 Plan Year — the calendar year ending each
December 31.       Section 1.18 Quarter — every three months of the Fiscal Year.
      Section 1.19 Rabbi Trust — the grantor trust within the meaning of
Section 671 of the Internal Revenue Code established pursuant to the Trust
Agreement, as amended and restated, effective as of January 1, 1998, between the
Company and Crestar Bank.       Section 1.20 Trustee — means Crestar Bank unless
the Company delegates another person or entity to act as the trustee pursuant to
the Trust Agreement.       Section 1.21 Valuation Date — the last day of each
month.       Section 1.22 Vested — a Participant’s nonforfeitable interest in a
portion of his Deferral Account. A Participant’s Vested interest shall be
determined in accordance with the provisions of Article 5 of the Plan.      
Section 1.23 Voluntary Termination of Employment — events, other than those
classified as an Involuntary Termination of Employment, which are initiated by
the Participant and which result in a separation from service with the Company.
For purposes of this Plan, a Participant’s death will constitute a Voluntary
Termination of Employment.

ARTICLE 2 — Eligibility and Participation

          Section 2.01 Eligible Persons. As of the Effective Date, eligibility
to participate in the Plan is limited to the individuals listed on Attachment A.

          Section 2.02 Participation. The Committee may designate additional
persons who may participate in the Plan. The Committee must notify in writing
the person of his designation to participate in the Plan.

          Section 2.03 Date of Entry. A person listed on Attachment A shall
become a Participant on the Effective Date of this Plan. Those persons who are
designated to participate in the Plan on or after the Effective Date shall
become a Participant on the date they are notified in writing of their
designation to participate in the Plan.

          Section 2.04 Application for Participation. A person who is eligible
to participate in this Plan must initially complete a Deferral Election Form and
a life insurance application. If a Participant fails to submit either form in a
timely manner, he will be deemed to have elected not to participate in the Plan
and will be ineligible to make

4



--------------------------------------------------------------------------------



 



Deferrals and receive an allocation of the Company Discretionary Contributions.

          Section 2.05 Limitation on Participants. The Committee, in its sole
discretion, may determine who qualifies as a Participant and may change the
criteria at any time. The effective date of any such change shall be determined
by the Committee.

          Section 2.06 Removal from Participation. The Committee may terminate a
Participant’s participation for any reason. A Participant who is prospectively
terminated from participating in this Plan is ineligible to make Deferrals or
receive an allocation of Company Discretionary Contributions.

ARTICLE 3 — Participant Deferrals and Company Contributions

          Section 3.01 Participant Deferrals. As set forth more fully below, a
Participant may defer a portion of his annual Base Salary which would otherwise
be earned and payable for the Plan Year, and/or Bonus, which would otherwise be
earned and payable for the first Quarter of the Fiscal Year after the Effective
Date of this Plan and each subsequent 12-month period, respectively, by
executing a Deferral Election Form pursuant to this Section. Subject to the
rules set forth by the Committee, the minimum Deferral is five thousand dollars
($5,000) and, subject to the limitations set forth below, the maximum Deferral
is one hundred percent (100%) of the Participant’s annual Base Salary and Bonus.
No deferral election shall reduce a Participant’s compensation below the amount
necessary to satisfy the following obligations: applicable employment taxes
(e.g., FICA/Medicare) on amounts deferred; withholding requirements of an
employer-sponsored benefit plan; or income tax withholding for compensation that
cannot be deferred.

          (a) Salary Deferral Contribution.

               (i) Submission of Deferral Election Form. Each Participant who
wishes to participate in the Plan and defer a portion of his Base Salary must
submit a Deferral Election Form to the Committee no later than December 15 of
the Plan Year preceding the Plan Year with respect to which the election is to
be initially effective. The Deferral Election Form, once properly completed and
submitted to the Committee, shall be effective as of the first pay period of the
following Plan Year. In the case of a person who becomes a Participant for the
first time (including all Participants listed on Attachment A) after the
Effective Date, the Deferral Election Form must be filed with the Committee no
later than thirty (30) days after he becomes eligible to participate in the
Plan. However, such election shall be prospective and shall apply only to Base
Salary earned after the election is made. Unless a Participant files a new
Deferral Election Form by December 15th of any subsequent Plan Year, the
existing Deferral Election Form shall remain effective for subsequent Plan
Years.

               (ii) Modification of Salary Deferral Contribution. An election
under Section 3.01(a) may only be increased, decreased, or terminated by filing
a new Deferral Election Form by December 15th of the Plan Year (or First Plan
Year, if applicable) prior to the effective date of the change. Any such
modification will become effective as of the first pay period of the following
Plan Year. If a Participant has terminated his deferral election with respect to
Base Salary, no further deferrals of Base Salary shall be permitted until the
next Plan Year.

               (iii) Deferral Period. The Deferral Election Form will establish
the deferral period for the Base Salary. The deferral period shall begin on the
first day of the Plan Year with respect to which the Deferral Election Form is
filed (or, in the case of Participants becoming eligible mid-year, on the first
day of a pay period following the filing of a Deferral Election Form). The
deferral period shall end as determined under Article 7. The Participant may
designate different deferral periods for the Base Salary contributed in each
Plan Year by filing a separate Deferral Election Form in accordance with
Section 3.01(a)(i).

          (b) Bonus Deferral Contribution.

               (i) Submission of Deferral Election Form. Each Participant who
wishes to participate in the Plan must submit a Deferral Election Form to the
Committee no later than December 15 of each Plan Year. The Deferral Election
Form, once properly completed and submitted to the Committee, shall be effective
for the Bonus earned between February 1, 1998 and January 31, 1999. In the case
of a person who becomes a Participant after the Effective Date, the Deferral
Election Form must be filed with the Committee no later than thirty (30) days
after he becomes eligible to participate in the Plan. The Deferral Election Form
with respect to the Bonus is effective for one 12-moth period only. A
Participant must file a new Deferral Election Form by December 15th of each Plan

5



--------------------------------------------------------------------------------



 



Year in order to defer the Bonus which is earned during the subsequent 12-month
period commencing each February 1.

               (ii) Deferral Period. The Deferral Election Form will establish
the deferral period for the Bonus. The deferral period shall begin each February
1 (or, in the case of Participants becoming eligible mid-year, the first day of
a pay period following the filing of a Deferral Election Form). The deferral
period shall end as determined under Article 7. The Participant may designate
different deferral periods by filing a separate Deferral Election Form for each
Bonus in accordance with Section 3.01(b)(i).

          Section 3.02 Company Contributions. The Company, in its sole and
absolute discretion, may make a Company Discretionary Contribution to the Rabbi
Trust. The Contribution may be made on an annual basis commencing with and
including the Company’s current Fiscal Year. The Company shall determine the
amount of the discretionary contribution, which Participants are eligible to
share in the allocation of the Company contribution, and how the contribution
will be allocated among the Participants’ Deferral Accounts, and the timing and
form in which amounts attributable to the contribution will be distributed under
Section 7.01 and 7.02.

ARTICLE 4 — Investment of Deferral Account

          Section 4.01 Participant Election. The Committee may (but is not
required to) invest the funds reflected in the Deferral Account of a Participant
in accordance with the Participant’s direction. The Participant may elect to
have a specified percentage invested in one or more investment fund(s) as set
forth on Attachment B provided that the specified percentage is in whole
numbers, the minimum designation is ten percent (10%) and the sum of the
percentages allocated does not exceed one hundred percent (100%). The
Participant agrees on behalf of himself and his Beneficiary to assume all risks
in connection with any decrease in the value of funds which are invested or
which continue to be invested in accordance with the provisions of the Plan.

          Section 4.02 Change of Investment Election. Subject to any
restrictions imposed by the underlying investment, a Participant may transfer
all or a portion of his Deferral Account among the investments then allowed by
the Plan not more frequently than once every thirty (30) days by providing the
Committee with such completed forms as the Committee may require. Any such
election shall be effective within thirty (30) days after receipt of such
completed forms by the Committee or as soon as administratively feasible
thereafter. Any change in the investment of a Participant’s Deferral Account is
applicable to both future elective Deferrals and existing assets in the Deferral
Account.

          Section 4.03 Investment Options. In addition to those investment funds
listed on Attachment B, any funds credited to the Deferral Account may be kept
in cash or invested and reinvested in mutual funds, stocks, bonds, securities,
insurance contracts, or any other assets as may be selected by the Committee.
The Company may add, delete or otherwise alter the investments allowed under
this Plan at any time without the necessity of a Plan amendment.

ARTICLE 5 — Vesting and Forfeiture of Benefits

          Section 5.01 Participant Deferral. Each Participant will be Vested in
the amounts in his Deferral Account attributable to Deferrals at all times.

          Section 5.02 Company Contributions. Each Participant will be Vested in
the amounts in his Deferral Account attributable to Company Discretionary
Contributions upon the earlier of: (i) the date the Participant satisfies the
vesting schedule established by the Company at the time the Company’s
Discretionary Contribution is allocated to the Participant’s Deferral Account;
(ii) the date the Participant reaches age sixty (60) provided the Participant is
still employed by the Company; or (iii) December 31st of the tenth Plan Year in
which the Participant has maintained a balance at all times in his Deferral
Account in the Plan. Notwithstanding the above, if a Participant dies while in
the employ of the Company, all amounts credited to the Participant’s Deferral
Account will be Vested.

ARTICLE 6 — Deferral Accounts

          Section 6.01 Deferral Accounts. The Committee shall establish and
maintain a Deferral Account for each Participant under the Plan. Each
Participant’s Deferral Account shall be further divided into separate
subaccounts (“investment fund subaccounts”), each of which corresponds to an
investment fund elected by the Participant pursuant to Section 4.01. A
Participant’s Deferral Account shall be credited as follows:

6



--------------------------------------------------------------------------------



 



          (a) As of each Valuation Date, the Committee shall credit the
investment fund sub-accounts of the Participant’s Deferral Account with an
amount equal to the Deferrals contributed by the Participant during each pay
period ending in that month in accordance with the Participant’s elections under
Section 4.01; that is, the portion of the Participant’s Deferrals that the
Participant has elected to be deemed to be invested in a certain type of
investment fund shall be credited to the investment fund sub-account
corresponding to that investment fund.

          In addition, the Committee shall credit the investment fund
sub-accounts of the Participant’s Deferral Account with an amount equal to any
Company Discretionary Contributions made during that month in accordance with
the Participant’s elections under Section 4.01.

          (b) As of each Valuation Date, each investment fund sub-account of a
Participant’s Deferral Account shall be credited with earnings or losses in an
amount equal to that determined by multiplying the balance credited to such
investment fund subaccount as of the prior Valuation Date by the interest rate
for the corresponding fund selected by the Company.

          (c) In the event that a Participant elects for a given Plan Year’s
Deferral to have a scheduled withdrawal date pursuant to Section 7.04, all
amounts attributed to the Deferrals for such Plan Year shall be accounted for in
a manner which allows separate accounting for the Deferrals and investment gains
and losses associated with such Plan Year’s Deferrals.

          Section 6.02 Quarterly Reports. The Committee shall advise each
Participant of his Deferral Account at least quarterly.

          Section 6.03 Title to Assets. Title to and beneficial ownership of any
assets which the Company has designated to pay the deferred compensation
benefits hereunder shall at all times be subject to the general creditors of the
Company, and a Participant shall have no property rights in those assets.

          Section 6.04 Unfunded Arrangement. In conjunction with the
establishment of this Plan, the Company has established a Rabbi Trust in respect
of its obligations under the Plan. To the extent that any person acquires a
right to receive benefits under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. It is the intention
of the Company that this Rabbi Trust shall not affect the status of the Plan as
an unfunded plan maintained for the purpose of providing deferred compensation
for a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974.

          Section 6.05 Notice of Insolvency. The Committee must inform the
Trustee in writing of the Company’s insolvency, as defined in the Trust
Agreement. Upon receipt of this information regarding the Company’s insolvency,
the Trustee must discontinue payments of deferred obligations and must hold
assets for the benefit of the Company’s general creditors. If the Trustee
receives other written notice of the Company’s insolvency, the Trustee must
notify the Committee in writing which shall confirm or refute such determination
within 30 calendar days. If the Trustee does not receive a response from the
Committee within said period, the Trustee must suspend all Participant or
Beneficiary related payments and deliver trust assets to satisfy the claims of
the Company’s general creditors as directed by a court of competent
jurisdiction.

          Section 6.06 Return or Diversion of Assets. Except as permitted by the
terms of the Trust Agreement, the Company has no right to direct the Trustee to
return or divert trust assets before payment of all Plan benefits to the
Participant or Beneficiary except (i) if necessary to discharge the claims of
creditors, or (ii) if benefits have been forfeited.

          Section 6.07 Annual Expenses. The Company will be responsible for
paying the annual expenses of operating this Plan which will include, but not be
limited to, funding the Plan benefits, the administrative fees, separately
stated fees for investment allocations and fees based on the amount of assets in
the Plan. The annual expenses of the Plan will not be deducted from the assets
of the Plan.

7



--------------------------------------------------------------------------------



 



ARTICLE 7 — Benefit Distributions

          Section 7.01 In General. A Participant who is eligible to receive
benefits under the Plan, unless they are forfeited in accordance with Article 5,
shall have the obligation satisfied by the assets of the Rabbi Trust. The terms
and conditions of such benefit payments are set forth in this Article.
Distributions pursuant to Section 7.04 (other than paragraph 7.04(b)), 7.05, and
7.06 shall be made as soon as administratively feasible after the requested
distribution is approved by the Committee. All other distributions will commence
as soon as administratively feasible after the first day of the month following
the end of the quarter containing the separation from service date.

          Section 7.02 Commencement of Benefits. The amount in a Participant’s
Deferral Account shall be paid to the Participant at the time elected on the
Deferral Election Form when Deferrals are initially made or, in the case of
amounts attributable to Company discretionary contributions, at the time
prescribed by the Company under Section 3.02.

          (a) In General. The Deferral Election Form shall permit Participants
to direct payments to commence upon the earlier of a Voluntary Termination of
Employment or on a scheduled withdrawal date pursuant to Section 7.04.

          (b) Involuntary Termination of Employment. Notwithstanding any other
provision of this Article 7, upon a Participant’s Involuntary Termination of
Employment, the Participant will receive an immediate distribution of benefits
from his Deferral Account in one (1) lump sum payment.

          Section 7.03 Distribution Form. The distribution form is elected on
the Deferral Election Form when Deferrals are initially contributed or, in the
case of amounts attributable to Company discretionary contributions, in the form
prescribed by the Company under Section 3.02. The distribution form can be
changed by giving the Committee written notice at least one year in advance of
the distribution date, on a form supplied by the Committee.

          (a) Normal Form of Distribution. The normal form of distribution is
forty (40) Quarterly installments.

          (b) Optional Forms of Distribution. Participants who properly complete
and submit a Deferral Election Form in accordance with Article 3 may elect to
receive their distribution of benefits in one (1) lump sum payment or in twenty
(20) or sixty (60) Quarterly installments.

          (c) Distribution of Small Benefits. If the Participant’s Deferral
Account is twenty-five thousand dollars ($25,000) or less, a distribution for
any reason shall be made in the form of a lump-sum payment.

          Section 7.04 Scheduled In-Service Withdrawals. In order to select a
scheduled withdrawal date, a Participant must complete a Deferral Election Form
and elect a distribution date which is at least four (4) years from the date the
deferral period commenced. A Participant can make separate elections with regard
to the Deferrals contributed in each Plan Year.

          (a) Election to Extend Scheduled Withdrawal. Subject to the consent of
the Committee, a Participant may elect to postpone the scheduled withdrawal date
specified on a Deferral Election Form (or the date specified by the Company
under Section 3.02) by filing with the Committee a subsequent Deferral Election
Form specifying a later scheduled withdrawal date. Such an election to postpone
the scheduled withdrawal date must be made at least one year prior to the
scheduled withdrawal date. The extension of the scheduled withdrawal date may be
made in one-year increments.

          (b) Termination of Employment Prior to Scheduled Withdrawal Date. In
the event of a Voluntary Termination of Employment prior to distribution of a
scheduled withdrawal, benefit payments shall commence as soon as
administratively feasible after the first day of the month following the end of
the quarter containing the separation from service date. A Participant can make
a separate election on the Deferral Election Form as to the form of payment upon
Voluntary Termination of Employment prior to a scheduled withdrawal. The
distribution form can be changed by giving the Committee written notice at least
one year in advance of the distribution date, on a form supplied by the
Committee.

          Section 7.05 Nonscheduled In-Service Withdrawals. A Participant may
request to receive the benefits in his Deferral Account in the form of a lump
sum payment at any time. Subject to the approval of the

8



--------------------------------------------------------------------------------



 



Committee, a Participant who elects this type of benefit distribution will
receive ninety percent (90%) of the Vested benefits in his Deferral Account and
will forfeit the remaining ten-percent (10%). As a result of such non-scheduled
in-service withdrawal, the Participant will be ineligible to participate in the
Plan for purposes of making Deferrals or receiving Company Discretionary
Contributions for the duration of the Plan Year in which he received the lump
sum payment and for the following Plan Year.

          Section 7.06 Hardship Distributions — Withdrawal of Deferrals. Upon
application, the Committee may, when in its sole discretion, it determines that
a Participant has incurred a hardship, permit such Participant to withdraw all
or part of the amounts in his Deferral Account. While such a determination shall
be within the discretion of the Committee, a hardship withdrawal request shall
only be considered upon satisfactory demonstration that the Participant has
incurred an immediate financial need arising out of events beyond the control of
the Participant.

          Section 7.07 Death Benefits.

          (a) Death Before Separation from Service. In the event that a
Participant incurs a Voluntary Termination of Employment because of death, his
Beneficiary shall be entitled to receive a death benefit which shall equal the
value of the Participant’s Deferrals and Company Discretionary Contributions in
the Participant’s Deferral Account, as of the Valuation Date immediately
preceding the distribution date, plus the proceeds of any insurance policy held
on the life of the deceased Participant, but subject to the terms of any Split
Dollar Life Insurance Agreement then in effect.

               (i) The portion of the death benefit attributable to the
Participant’s Deferrals and the Company Discretionary Contributions in the
Participant’s Deferral Account shall be paid in accordance with the distribution
form selected by the Participant (but subject to 7.03(c)).

               (ii) The portion of the death benefit attributable to any life
insurance policy shall only be paid if the insurance company agrees that the
Participant is insurable and shall be subject to all conditions and exceptions
set forth in the applicable insurance policy. Notwithstanding the provision of
this Plan or any other document to the contrary, the Company shall not have any
obligation to pay the Participant or his or her Beneficiary any death benefit
except the Participant’s Deferrals and Company Discretionary Contributions in
the Participant’s Account; the portion of the death benefit attributable to life
insurance shall be payable solely from the proceeds of the life insurance
policy, if any. Furthermore, the Company is not obligated to maintain the
policy; no death benefit attributable to life insurance shall be payable
hereunder if the Company has discontinued the policy for the Participant. In
addition, no policy shall be allocated to any Account. In the event a
Participant dies while the life insurance policy is in effect but before the
Split Dollar Life Insurance Agreement has been executed, the proceeds of the
life insurance policy will be paid into the Rabbi Trust. The Company shall pay
to the Participant’s Beneficiary the death benefit set forth in Section 3(a) of
the Split-Dollar Life Insurance Agreement as if the agreement had been effective
at death.

          (b) Death After Separation from Service. In the event that a
Participant who is in pay status after incurring a Voluntary Termination of
Employment dies, his Beneficiary shall be entitled to receive the remaining
installment payments, if any, from the Participant’s Deferral Account as they
become due. Payment of benefits under this Section shall be made in the form of
payment selected by the Participant.

          Section 7.08 Tax Liability. In the event the Plan is required to
distribute benefits to any Participant in compliance with a change in the law,
the Participant shall bear all tax consequences associated with the premature
payment of his Deferral Account. Notwithstanding the above, the Participant will
be responsible for all taxes in conjunction with the deferral or distribution of
his benefits.

ARTICLE 8 — Administration

          Section 8.01 Responsibilities and Powers of Committee. The Committee
shall be the agent for service of legal process regarding any litigation arising
out of the operation and administration of the Plan. The Committee may act in
one or more fiduciary capacities with respect to the Plan and may allocate to
others certain aspects of the responsibilities for the operation and
administration of the Plan, including the employment of advisors and the
delegation of any fiduciary or ministerial duties or functions to appropriate
individuals. The Committee shall also have the power to manage and control the
investment of plan assets, and to establish and revise rules and procedures
relating to the administration of the Plan.

9



--------------------------------------------------------------------------------



 



          Section 8.02 Interpretation of Plan. The Committee shall, subject to
the requirements of the law, be the sole judge of the standard of proof required
in any case and the application and interpretation of this Plan, and decisions
of the Committee shall be final and binding on all parties. The Committee shall
have the exclusive right and discretionary authority to construe the terms of
the Plan, to resolve any ambiguities, and to determine any questions which may
arise with the Plan’s application or administration, including but not limited
to, determination of eligibility for benefits. Whenever in the Plan the
Committee is given discretionary powers, the Committee shall exercise such
powers in a uniform and non-discriminatory manner. The Committee shall process a
claim for benefits as speedily as is feasible, consistent with the need for
adequate information and proof necessary to establish the Participant’s benefit
rights and to commence payment of benefits.

ARTICLE 9 — Application for Benefits and Claims Procedure

          Section 9.01 Notice of Denial of Benefit. In the event that a request
for distribution of benefits is denied in whole or in part, a Participant whose
request for benefits has been denied shall be notified of such denial in writing
by the Committee. The denial notice shall specify the reason or reasons for the
denial, make specific references to pertinent Plan provisions, describe any
additional material or information necessary for the Participant to perfect the
claim, and shall advise the Participant of the procedure for the appeal of such
denial.

          Section 9.02 Appeals Procedure. All appeals shall be made in
accordance with the following procedure:

          (a) The Participant or his duly authorized representative shall file
with the Committee a request to appeal the denial within sixty (60) days of
notification by the Committee of the claim denial. The request shall be made in
writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.

          (b) The Committee shall consider the merits of the Participant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits, and such other facts and circumstances as it shall deem
relevant.

          (c) Within one hundred and twenty (120) days after a request for
review has been received, the Committee shall render a decision upon the
appealed claim which shall be in writing and shall include specific reasons for
the decision and specific references to the pertinent Plan provisions on which
the decision was based. The decision rendered by the Committee shall be binding
on all parties.

ARTICLE 10 — General Provisions

          Section 10.01 No Alienation or Assignment of Benefits. Payments of
benefits under this Plan to any Participant shall not be subject to any claim of
any creditor of such Participant, and, in particular, to the fullest extent
permitted by law, all such payments shall be free from attachment, garnishments,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. No Participant shall have the right to alienate,
anticipate, commute, pledge, encumber, assign, sell, or transfer any potential
payment of benefits hereunder.

          Section 10.02 No Contract of Employment. Nothing contained herein
shall be construed as conferring upon a Participant the right to continue in the
employ of the Company.

          Section 10.03 Other Retirement Plans. Any compensation deferred under
this Plan shall not be deemed salary or other compensation to a Participant for
the purpose of computing benefits to which he may be entitled under any benefit
plan of the Company, provided it is permissible to do so under the plan.

          Section 10.04 Heirs, Assigns and Successors. This agreement is binding
upon and inures to the benefit of the Company, its successors and assigns and
the Participant and his heirs, executors, administrators and legal
representatives.

          Section 10.05 Amendment or Termination. The Board retains the right to
amend this Plan, with retroactive effect if necessary, or terminate this Plan,
at any time, as determined by the Board.

10



--------------------------------------------------------------------------------



 



          Section 10.06 Severability of Provisions. If any provision of this
Plan shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and this Plan shall be construed
and enforced as if such provisions had not been included.

           Section 10.07 Controlling Law. This Plan shall be construed in
accordance with and governed by the laws of the State of Maryland.

          Section 10.08 Grammatical Construction. Pronouns or other words
indicating the masculine gender shall be deemed to include the feminine gender,
and singular words shall include the plural in all cases where such meaning
would be appropriate.

          Section 10.9 Unauthorized Representations. The Company shall not be
bound by the representations of any person, other than the Committee, regarding
eligibility for benefits under the Plan or any other matter relating to the
Plan.

          Section 10.10 Designation of Death Benefit Beneficiary. Each
Participant may designate any person or persons (primarily or contingently) as
his Beneficiary to whom his Plan benefits shall be paid if he dies prior to
receipt of all such benefits. Such Beneficiary designation shall be effective
only if in writing on forms provided by the Committee and if such form is
delivered to the Committee during the lifetime of the Participant. If a
Participant has a spouse, an election to name a primary designated Beneficiary
other than or in addition to the spouse shall be ineffective unless the
Participant’s spouse consents in writing on form provided by the Committee to
such designation.

          Section 10.11 Effect of Change of Control. Notwithstanding the
provisions of Section 6.04 above, following a Change in Control (as defined in
the 1994 Ciena Corporation Incentive Stock Option Plan, as amended), in no event
may the Company amend the Plan in any manner that adversely affects the benefits
under the Plan or to remove the trustee of the trust established pursuant to
Section 1.19 above.

          IN WITNESS WHEREOF, the Company has caused this Plan to be executed by
its duly authorized officers who have set their hands and affixed the corporate
seal hereto as of this 20th day of April, 1998 effective the day first above
written.

              ATTEST:   CIENA CORPORATION               By:   /s/ Eric Georgatos
(Seal)   By:   /s/ Patrick H. Nettles (Seal)    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Eric Georgatos, Secretary       Patrick H. Nettles, President

11



--------------------------------------------------------------------------------



 



          Each of the undersigned acknowledges receipt of a copy of this Plan,
recognizes and agrees to his participation herein, and agrees to be bound by the
terms hereof.

Witness as to all

12